DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being clearly anticipated by Overgaard WO 2017114534 A1 (hereinafter Overgaard).
In regards to claim 1, Overgaard teaches a door lock (door components of figure 1 minus 9 and 8, and add figure 2) comprising: a body adapted (11) to be mounted to a door (See fig 1); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (12) movably mounted to the body and adapted for manual movement between at least two positions (abstract), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (abstract); a drive motor (39) mounted to the body;  a transmission (See fig 6a) coupled between the drive motor and the lock drive and adapted to move the lock drive in response to movement of the drive motor (Abstract See fig 3a-3c); and a 
In regards to claim 2, Overgaard teaches the door lock of claim 1, further comprising a clutch (23) mechanically arranged between the drive motor and the lock drive, the clutch being adapted to selectively couple and uncouple the drive motor from the lock drive based on movement of the drive motor (See fig 3a-3c).  
In regards to claim 3, Overgaard teaches the door lock of claim 2, wherein the position sensor is adapted to detect a position of the lock drive independent of whether the clutch couples or uncouples the drive motor from the lock drive (Page 4 line 25 – page 5 line 10, See fig 6a).  
In regards to claim 4, Overgaard teaches the door lock of claim 2, wherein the clutch includes a clutch gear (22) having a pivot axis (26) movably mounted to the body such that the clutch gear can move relative to the body along a two dimensional pathway (See fig 3a – 3c).  
In regards to claim 5, Overgaard teaches the door lock of claim 4, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (See fig 3a -3c).  
In regards to claim 6, Overgaard teaches the door lock of claim 1, wherein the position sensor is coupled to the lock drive to rotate in response to movement of the thumb turn (abstract, Page 4 line 25 – page 5 line 10, page 9 line 26 – page 10 line 12, and fig 6a).  
In regards to claim 7, Overgaard teaches the door lock of claim 1, wherein the lock drive includes a drive wheel (18) mounted to the body and the position sensor is rotatably coupled to the drive wheel (See fig 6a, page 14 line 9 - page 15 line 2).  
In regards to claim 8, Overgaard teaches the door lock of claim 7, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, Page 4 line 25 – page 5 line 10, page 9 line 26 – page 10 line 12, and fig 6a).  
In regards to claim 9, Overgaard teaches the door lock of claim 8, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (portion of 7 that sticks out from the door, see fig 1)).  
In regards to claim 10, Overgaard teaches the door lock of claim 1, wherein the position sensor includes a potentiometer (Overgaard describes a potentiometer in page 14 lines 9-24 and page 4 line 25 – page 5 line 10, as a “decoder”)  coupled to a position gear (the gear of 35).  
In regards to claim 11, Overgaard teaches the door lock of claim 10, wherein the position gear is rotatably coupled to the thumb turn (See fig 6a).  
In regards to claim 12, Overgaard teaches the door lock of claim 11, wherein the lock drive includes a drive wheel (18) mounted to the body and the position gear is coupled to the drive wheel (See fig 6a).  
In regards to claim 13, Overgaard teaches the door lock of claim 12, further comprising an intermediate gear (34) coupled between the position gear and the drive wheel.  
In regards to claim 14, Overgaard teaches the door lock of claim 13, further comprising a clutch (23) with a drive gear (22) that is directly coupled to teeth of the drive wheel (See fig 3a), wherein the intermediate gear is directly coupled to the drive gear (See figure 6a), and the position gear is directly coupled to the intermediate gear (See figure 6a).  
In regards to claim 15, Overgaard teaches a door lock (door components of figure 1 minus 9 and 8, and add figure 2) comprising: a body (11) adapted to be mounted to a door (See fig 1);  a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked 
In regards to claim 16, Overgaard teaches the door lock of claim 15, wherein the position sensor includes a potentiometer (Overgaard describes a potentiometer in page 14 lines 9-24 and page 4 line 25 – page 5 line 10, as a “decoder”) coupled to the position gear.  
In regards to claim 17, Overgaard teaches a door lock (door components of figure 1 minus 9 and 8, and add figure 2) comprising: a body adapted (11) to be mounted to a door (See fig 1); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (12) movably mounted to the body and adapted for manual movement between at least two positions (abstract), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (abstract); a drive train (See fig 6a) including a motor (39) mounted to the body (See fig 6b), the drive train adapted to move the lock drive in response to movement of the motor (abstract); and a position sensor adapted to detect a position of the lock drive independent of movement of any drive train component operating to move the lock drive (Page 4 line 25 – page 5 line 10).  
In regards to claim 18, Overgaard teaches the door lock of claim 17, wherein the position sensor is coupled to a position gear that is coupled to the lock drive for movement with the lock drive, the 
In regards to claim 19, Overgaard teaches the door lock of claim 17, further comprising a clutch (23) mechanically arranged between the motor and the lock drive (See fig 3a-3c), the clutch being adapted to selectively couple and uncouple the drive motor from the lock drive based on movement of the motor (See fig 3a-3c).  
In regards to claim 20, Overgaard teaches the door lock of claim 19, wherein the clutch includes a clutch gear (22) having a pivot axis (26) movably mounted to the body such that the clutch gear can move relative to the body along a two dimensional pathway (See figs 3a-3c).  
In regards to claim 21, Overgaard teaches the door lock of claim 20, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (See fig 3a).  
In regards to claim 22, Overgaard teaches the door lock of claim 17, wherein the position sensor is coupled to the lock drive to rotate in response to movement of the thumb turn (gear of the position senor, see fig 6a, since the position senor would require a gear to read the other gears position).  
In regards to claim 23, Overgaard teaches the door lock of claim 17, wherein the lock drive includes a drive wheel (18) mounted to the body and the position sensor is rotatably coupled to the drive wheel (See fig 6a, page 14 line 9 - page 15 line 2).  
In regards to claim 24, Overgaard teaches the door lock of claim 23, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, Page 4 line 25 – page 5 line 10, page 9 line 26 – page 10 line 12, and fig 6a).  
In regards to claim 25, Overgaard teaches the door lock of claim 24, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (portion of 7 that sticks out from the door, see fig 1)).  
In regards to claim 26, Overgaard teaches the door lock of claim 17, wherein the position sensor includes a potentiometer (Overgaard describes a potentiometer in page 14 lines 9-24 and page 4 line 25 – page 5 line 10, as a “decoder”) coupled to a position gear.  
In regards to claim 27, Overgaard teaches the door lock of claim 26, wherein the position gear is rotatably coupled to the thumb turn (See fig 6a).  
In regards to claim 28, Overgaard teaches the door lock of claim 27, wherein the lock drive includes a drive wheel (18) mounted to the body and the position gear is coupled to the drive wheel (See fig 6a).  
In regards to claim 29, Overgaard teaches the door lock of claim 28, further comprising an intermediate gear (34) coupled between the position gear and the drive wheel.  
In regards to claim 30, Overgaard teaches the door lock of claim 29, further comprising a clutch (23) with a drive gear (22) that is directly coupled to teeth of the drive wheel (See fig 3a), wherein the intermediate gear is directly coupled to the drive gear (See figure 6a), and the position gear is directly coupled to the intermediate gear (See figure 6a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


*** The below rejection is made in case the material of Overgaard is deemed insufficient.
Claim 1-16, 22, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of Caterino et al. US 20190226827 A1 (hereinafter Caterino).
In regards to claim 1, Overgaard teaches a door lock (door components of figure 1 minus 9 and 8, and add figure 2) comprising: a body adapted (11) to be mounted to a door (See fig 1); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (12) movably mounted to the body and adapted for manual movement between at least two positions (abstract), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (abstract); a drive motor (39) mounted to the body;  a transmission (See fig 6a) coupled between the drive motor and the lock drive and adapted to move the lock drive in response to movement of the drive motor (Abstract See fig 3a-3c); and a position sensor (35) coupled to the lock drive for sensing in response to movement of the lock drive, the position sensor being adapted to detect a position of the lock drive independent of movement of the drive motor or transmission (Page 4 line 25 – page 5 line 10).  
However Overgaard does not teach a position sensor coupled to the lock drive for rotation.
Caterino teaches a similar electric door lock (See fig 1) with a position sensor (508, 513, 512) coupled to the lock drive for rotation (See fig 4A-4B).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s position sensor with Caterino’s as it has been held that simple substitution of one known element for another known element to obtain a predictable result (sensing position) is a case for obviousness (See MPEP 2141 III. C).
In regards to claim 2, Overgaard teaches the door lock of claim 1, further comprising a clutch (23) mechanically arranged between the drive motor and the lock drive, the clutch being adapted to 
In regards to claim 3, Overgaard teaches the door lock of claim 2, wherein the position sensor is adapted to detect a position of the lock drive independent of whether the clutch couples or uncouples the drive motor from the lock drive (Page 4 line 25 – page 5 line 10, See fig 6a).  
In regards to claim 4, Overgaard teaches the door lock of claim 2, wherein the clutch includes a clutch gear (22) having a pivot axis (26) movably mounted to the body such that the clutch gear can move relative to the body along a two dimensional pathway (See fig 3a – 3c).  
In regards to claim 5, Overgaard teaches the door lock of claim 4, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (See fig 3a -3c).  
In regards to claim 6, Overgaard teaches the door lock of claim 1, wherein the position sensor is coupled to the lock drive to rotate in response to movement of the thumb turn (abstract, Page 4 line 25 – page 5 line 10, page 9 line 26 – page 10 line 12, and fig 6a).  
In regards to claim 7, Overgaard teaches the door lock of claim 1, wherein the lock drive includes a drive wheel (18) mounted to the body and the position sensor is rotatably coupled to the drive wheel (See fig 6a, page 14 line 9 - page 15 line 2).  
In regards to claim 8, Overgaard teaches the door lock of claim 7, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, Page 4 line 25 – page 5 line 10, page 9 line 26 – page 10 line 12, and fig 6a).  
In regards to claim 9, Overgaard teaches the door lock of claim 8, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (portion of 7 that sticks out from the door, see fig 1)).  
In regards to claim 10, Overgaard in view of Caterino teaches the door lock of claim 1, wherein the position sensor includes a potentiometer (Caterino 508) coupled to a position gear.  
In regards to claim 11, Overgaard teaches the door lock of claim 10, wherein the position gear is rotatably coupled to the thumb turn (See fig 6a).  
In regards to claim 12, Overgaard teaches the door lock of claim 11, wherein the lock drive includes a drive wheel (18) mounted to the body and the position gear is coupled to the drive wheel (See fig 6a).  
In regards to claim 13, Overgaard teaches the door lock of claim 12, further comprising an intermediate gear (34) coupled between the position gear and the drive wheel.  
In regards to claim 14, Overgaard teaches the door lock of claim 13, further comprising a clutch (23) with a drive gear (22) that is directly coupled to teeth of the drive wheel (See fig 3a), wherein the intermediate gear is directly coupled to the drive gear (See figure 6a), and the position gear is directly coupled to the intermediate gear (See figure 6a).  
In regards to claim 15, Overgaard teaches a door lock (door components of figure 1 minus 9 and 8, and add figure 2) comprising: a body (11) adapted to be mounted to a door (See fig 1);  a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (12) movably mounted to the body and adapted for manual movement between at least two positions (abstract), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (abstract); a drive train (See fig 6a) including a motor (39) mounted to the body (See fig 6b), the drive train adapted to move the lock drive in response to movement of the drive motor (abstract); and a position sensor.
However Overgaard doesn’t teach a position sensor coupled to a position gear that is coupled to the lock drive for movement with the lock drive.

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s position sensor with Caterino’s as it has been held that simple substitution of one known element for another known element to obtain a predictable result (sensing position) is a case for obviousness (See MPEP 2141 III. C).
Overgaard in view of Caterino teach the position gear being independent of any drive train component used to move the lock drive (As in the switch the gear of Caterino’s sensor would be independent of the drive train in Overgaard’s invention).  
In regards to claim 16, Overgaard in view of Caterino teaches the door lock of claim 15, wherein the position sensor includes a potentiometer (Caterino 508) coupled to the position gear (See fig 4A-4B in Caterino)
In regards to claim 22, Overgaard teaches the door lock of claim 17, wherein the position sensor is coupled to the lock drive to detect movement of the thumb turn.
However Overgaard does not teach the position sensor is coupled to the lock drive to rotate.
Caterino teaches a similar electric door lock (See fig 1) with a position sensor (508, 513, 512) coupled to the lock drive for rotation (See fig 4A-4B).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s position sensor with Caterino’s as it has been held that simple substitution of one known element for another known element to obtain a predictable result (sensing position) is a case for obviousness (See MPEP 2141 III. C).
In regards to claim 26, Overgaard teaches the door lock of claim 17.

Caterino teaches a similar electric door lock (See fig 1) with a position sensor (508, 513, 512). wherein the position sensor includes a potentiometer (508) coupled to a position gear (512, See fig 4A-4B).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s position sensor with Caterino’s as it has been held that simple substitution of one known element for another known element to obtain a predictable result (sensing position) is a case for obviousness (See MPEP 2141 III. C).
In regards to claim 27, Overgaard teaches the door lock of claim 26, wherein the position gear is rotatably coupled to the thumb turn (See fig 6a).  
In regards to claim 28, Overgaard teaches the door lock of claim 27, wherein the lock drive includes a drive wheel (18) mounted to the body and the position gear is coupled to the drive wheel (See fig 6a).  
In regards to claim 29, Overgaard teaches the door lock of claim 28, further comprising an intermediate gear (34) coupled between the position gear and the drive wheel.  
In regards to claim 30, Overgaard teaches the door lock of claim 29, further comprising a clutch (23) with a drive gear (22) that is directly coupled to teeth of the drive wheel (See fig 3a), wherein the intermediate gear is directly coupled to the drive gear (See figure 6a), and the position gear is directly coupled to the intermediate gear (See figure 6a).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ainley et al. US 20130219975 A1 - teaches a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675